Title: From John Quincy Adams to John Quincy Adams, 4 October 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: Adams, John Quincy


				
					
					October 4, 1826
				
				(Copy.)Deed. Adams and Quincy to J. Q. Adams.Whereas John Adams late of Quincy in the County of Norfolk Doctor of Laws, did by his last Will and Testament, give and devise to his Son John Quincy Adams and to his heirs all that part of his real estate lying on both sides of the Antient County road from Boston to Plymouth containing by estimation One hundred and three Acres be the same more or less, Together with his Mansion-house, Gardens & buildings thereon situated, upon condition that he the said John Quincy Adams should pay or cause to be paid with interest within three years after the decease of him the said John Adams, the sum of Ten thousand Dollars to his Executors in and by his last Will and testament appointed Viz, his son John Quincy Adams and his friend Josiah Quincy.And whereas upon a survey made since the decease of the said John Adams by Mather Withington of the said real estate lying on both sides of the said Antient County road, it has been found to contain, Ninety-five Acres, two quarters and one rodAnd whereas the said John Quincy Adams has accepted the said devise upon the condition therein prescribed and has paid to the said Executors the said sum of Ten thousand Dollars with interest from the time of the decease of the said John Adams, that is to say from the Fourth day of July last past Viz the sum of One hundred & fifty dollars.Now Therefore Know all men by these Presents that We John Quincy Adams and Josiah Quincy Executors of the last Will and testament of John Adams late of Quincy in the County of Norfolk Doctor of Laws, in consideration of the said sum of Ten thousand One hundred and Fifty dollars by the said John Quincy Adams in his individual capacity paid to us conformably to the directions of the said Will; have sold conveyed and confirmed, and by these Presents do sell convey and confirm to the said John Quincy Adams in his individual capacity, his heirs and Assigns, all the right, title, interest, and estate of the said John Adams at the time of his decease in and to the Homestead of the said John Adams lying on both sides of the antient County road from Boston to Plymouth containing by the Survey of Mather Withington since the decease of the said John Adams Ninety Five acres, two quarters and one rod but be the same more or less together with the Mansion-house, Gardens and buildings thereon situated. To Have & to Hold to him the said John Quincy Adams and to his heirs and assigns forever.And we do for ourselves executors as aforesaid and for our Successors, administrators of the said last will and testament Covenant and agree to and with the said John Quincy Adams his heirs and Assigns that We or either of us, will at any time hereafter execute any other deed, should any such by judgment of Law or by advice of Counsel learned in the law be found necessary for effecting and completing the conveyance of the premises to him the said John Quincy Adams his heirs and assigns, in fee simple, and thereby carrying into effect the said last Will and testament of the said John Adams.In Testimony whereof We have hereunto put our hands and seals, the fourth day of October in the year of Our Lord one thousand eight hundred and twenty six.Signed, sealed & delivered in presence ofThomas B AdamsJohn Adams.(Signed) J. Q. Adams—(Seal)(Signed) Josiah Quincy (Seal)Norfolk Ss. Town of Quincy October the Fourth AD 1826.Then John Quincy Adams and Josiah Quincy the Executors aforesaid acknowledged the aforegoing Instrument as their free Act & deedCoram Thomas B Adams Jus. Pacis(Copy of the Endorsements)Numbers in red ink 31. in black ink 75.DeedAdams & Quincy to J. Q AdamsRecd Oct 4—1826Dedham October 4 1826. Received and Entered with NorfolkRecords Lib 78 folo. 305Per Enos Foord Reg(Copy)Deed Executors to J. Q. Adams.Whereas John Adams late of Quincy in the County of Norfolk, Doctor of Laws, deceased did by his last Will & Testament order that with certain exceptions fully set forth in the said Will all the rest and residue of his estate real personal and mixed should be sold by his Executors.And Whereas the said John Adams did by his said last Will and Testament constitute and appoint his Son John Quincy Adams and his friend Josiah Quincy of Boston Executors thereof.And Whereas the said Executors did on the nineteenth day of September Instant cause to be sold at public Auction at French’s Tavern in Quincy aforesaid due notice thereof having been previously given certain tracts and parcels of Salt Marsh and Wood land being part of the real estate of the said John Adams deceasedAnd Whereas the said John Quincy Adams in his individual capacity was by his Agents duly authorised by him, Josiah Adams, Josiah Bass and Ebenezer Adams the highest bidder and purchaser of the said tracts and parcels of land.Now therefore We the said John Quincy Adams and Josiah Quincy Executors aforesaid, in consideration of the premises and in consideration of the Sum of Nine thousand Two hundred and Fifty five dollars and fifty five cents to us in hand paid and the receipt whereof we do hereby acknowledge, have given, granted, bargained, sold conveyed and confirmed, and by these Presents do give grant bargain sell convey and confirm to him the said John Quincy Adams his heirs and assigns, all the right, title, interest and estate of the said John Adams deceased in and to the following tracts and parcels of landOne tract of Salt-Marsh called Gull Island marsh containing by the survey made by Mather Withington on the Twenty first of September current Ten Acres Two quarters and twenty nine rods, struck off to Josiah Bass at Sixty dollars an Acre, amounting to Six hundred and Forty dollars Eighty seven & an half Cents.One tract of Salt-Marsh and Upland called the Farm’s lot containing by survey of the said Withington Nine Acres Two quarters and two rods struck off to Josiah Adams at Ninety dollars an Acre amounting to eight hundred and Fifty-six dollars and Twelve and an half Cents.One tract called Rock Island Marsh containing by Survey Two Acres one quarter and twenty eight rods struck off to Josiah Adams at Seventy dollars an Acre amounting to One hundred and Sixty nine dollars and Seventy five Cents.One tract called the Coves Marsh containing by survey Thirteen Acres, three quarters and twenty two rods struck off to Josiah Bass at Sixty two dollars an Acre, amounting to Eight hundred and Sixty one dollars two and an half cents.One lot of Woodland called the Borland lot containing by the survey twenty seven Acres & thirteen rods struck off to Josiah Adams at Fifty three dollars an Acre amounting to One thousand Four hundred & thirty-five dollars & thirty Cents.One tract called the old Adams lot containing by the survey Three acres three quarters and thirteen rods, struck off to Josiah Bass at Fifty three dollars an Acre amounting to Two hundred & three dollars & five Cents.One tract called the Ruggles & Thayer lot containing by the survey of Asa French Fifteen Acres, two quarters & thirty two rods struck off to Josiah Bass at Forty dollars an Acre amounting to Six hundred & twenty eight dollars.One tract called the Field lot containing by the Survey Fourteen Acres two quarters and twenty nine rods, struck off to Josiah Adams for One hundred and Fifty one dollars an Acre amounting to Two thousand two hundred & sixteen dollars eighty six Cents.One tract called the Joy lot containing by the survey Seventeen Acres two quarters and thirty one rods struck off to Josiah Adams at One hundred and nine dollars an Acre amounting to One thousand nine hundred and twenty nine dollars and Sixty one Cents.One tract of wood land called the Savil lot containing by the survey Six Acres & twenty eight rods struck off to Ebenezer Adams at Fifty one dollars an Acre amounting to Three hundred & fourteen dollars and ninety two Cents.To Have & to hold all the said tracts and lots of Salt marsh and Woodland with all & every their appurtenances to him the said John Quincy Adams & his heirs ForeverAnd We the said John Quincy Adams & Josiah Quincy Executors as aforesaid do hereby Covenant and agree with the said John Quincy Adams in his individual capacity, his heirs and Assigns that we will Warrant & defend the above granted Premises however butted or bounded against all persons claiming under or through the said John Adams and be the quantity of Acres in each of the lots aforesaid, as owned and possessed by the said John Adams more or less; and that we will at any time hereafter execute any other deed or deeds which by operation of Law may be found necessary or by advice of Counsel learned in the Law expedient to secure the said lands to him the said John Quincy Adams his heirs & Assigns Forever.In Witness whereof We the said John Quincy Adams and Josiah Quincy Executors as aforesaid have hereunto put our hands and seals at Quincy aforesaid this Fourth day of October in the year of our Lord One thousand eight hundred and twenty six and in the Fifty first year of the Independence of the United States of America.Signed sealed & delivered in presence of Thomas B Adams John Adams(Signed) J. Q. Adams (Seal)(Signed) Josiah Quincy (Seal)Acknowledgment on the Margin of the first page Norfolk Ss Town of Quincy October 4th. AD 1826. Then John Quincy Adams and Josiah Quincy the Executors named herein acknowledged this Instrument to be their free Act and DeedCoram Thomas B Adams Jus. Pacis(Copy of the Endorsements)Numbers in red ink 32. in black ink 112 1/2Deed Recd. Oct 4—1826.Adams & Quincy Exors to AdamsIn the MarginsDedham October 4—1826 Received and Entered with Norfolk Records Lib 78 folo. 305Per Enos Foord. Reg.(Copy)Deed. Executors to J. Q. Adams.Know all men by these Presents That We John Quincy Adams and Josiah Quincy both of Boston in the County of Suffolk Executors of the last Will & Testament of John Adams late of Quincy in the County of Norfolk deceased in consideration of the Sum of Two hundred and Twenty one dollars and thirty three cents paid us by the said John Quincy Adams in his individual capacity the receipt whereof we do hereby acknowledge and for the execution of the said last will and testament have sold and conveyed and do hereby sell and convey to him the said John Quincy Adams his heirs and Assigns a certain Wood lot situated in said Quincy being the same land conveyed to the said John Adams by Deed of Josiah Quincy dated the first day of November One thousand seven hundred and seventy nine, recorded among the Deeds of Suffolk County Lib 134 Fol 173 and therein said to contain by estimation Ten Acres and found by the survey of Mather Withington taken on the twentieth day of September last to contain—eight Acres two quarters and two rods but be the same more or less—the said lot having been struck off to the said John Quincy Adams as the highest bidder at Public Auction on the twenty eighth day of September last at the rate of Seventy six Dollars an Acre.To Have & to hold to him the said John Quincy Adams his heirs and Assigns forever And We the said Executors do hereby covenant and agree with the said John Quincy Adams in his individuality capacity his heirs and Assigns, that we will warrant and defend the premises herein granted against all persons claiming under or through the said John Adams and that we or either of us will at any time hereafter execute any other Deeds or deeds which by operation of Law may be found necessary or by advice of Counsel learned in the law expedient to secure the said lot of land to him the said John Quincy Adams his heirs and Assigns forever.In Witness whereof We the said John Quincy Adams & Josiah Quincy Executors as aforesaid have hereunto set our hands and seals at said Quincy this fourth day of October in the year of our Lord one thousand eight-hundred & twenty sixSigned sealed & delivered in presence ofNB. Before signing an omission is inserted in the Margin of page firstThomas B AdamsJohn Adams(Signed) J. Q. Adams. (Seal)(Signed) Josiah Quincy (Seal)Norfolk Ss. Town of Quincy October 4th. AD 1826 Then John Quincy Adams and Josiah Quincy the executors above named acknowledged the above instrument as their free act and deedCoram Thomas B Adams Jus Pacis(Copy of the Endorsements)Numbers 33 in red ink 75 in black inkDeedAdams & Quincy Exors to J Q Adams.Recd. Oct. 4—1826.Dedham October 4—1826 Received and Entered with Norfolk Records Lib 78 fol 306.Per Enos Foord. Reg(Copy)Deed. Executors to J. Q. Adams.Know all men by these Presents That We John Quincy Adams of Boston in the County of Suffolk and Josiah Quincy of said Boston Esquires Executors of the last will and testament of John Adams late of Quincy in the County of Norfolk Doctor of Laws deceased in consideration of Forty-five dollars paid by the said John Quincy Adams the receipt whereof we do hereby acknowledge to hereby sell and convey unto the said John Quincy Adams one Pew in the first Congregational Parish in Quincy aforesaid, being the first Pew on the Easterly side of the pulpit formerly belonging to the said John Adams.And also in consideration of Sixty two dollars paid us by the said John Quincy Adams we the said Executors do sell and convey unto the said John Quincy Adams one other Pew in said Parish being the Pew numbered One in the broad Aisle late belonging to the said John Adams.And also in consideration of Sixty dollars paid us by the said John Quincy Adams We the said Executors do sell and convey unto the said John Quincy Adams One Tomb in the burial ground of the First Congregational Parish in Quincy aforesaid being the tomb nearest the Town School-house in said Quincy and late belonging to the said John Adams; the sums to us the said Executors paid, being those at which the aforesaid Pews and Tomb were sold at public Auction to the said John Quincy Adams.To Have and to hold the said Premise to him the said John Quincy Adams his heirs and Assigns to his and their we and behoof forever.In Witness whereof We the said John Quincy Adams and Josiah Quincy Executors aforesaid have hereunto set our hands and seals this fourth day of October in the year of our Lord One thousand eight hundred and twenty sixSigned sealed & delivered in presence ofThomas B AdamsJohn AdamsN.B: Before signing the word two was interlined.(Signed) J Q Adams. (Seal)(Signed) Josiah Quincy (Seal)Norfolk Ss Town of Quincy 4th. October 1826. Then the above named Executors acknowledged the above instrument as their free Act and Deed.Coram Thomas B Adams Jus Pacis.(Copy of the Endorsements)Numbers in red ink 34. in black ink 62 1/2DeedAdams and Quincy Exors to J. Q. AdamsRecd. Oct. 4—1826.Dedham October 4 1826 Received and Entered with Norfolk Records Lib 78 fol 307.Per Enos Foord Reg
				
				
			